               Case 2:20-cv-00547-AJS Document 1 Filed 04/15/20 Page 1 of 24




                            IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF PENNSYLVANIA


 BLAIR DOUGLASS,

                            Plaintiff,                         Civil Action No. 2:20-cv-547

           v.                                                  COMPLAINT FOR DECLARATORY
                                                               AND INJUNCTIVE RELIEF
 RICHEMONT NORTH AMERICA, INC.,

                            Defendant.


                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

          Blair Douglass (“Mr. Douglass” or “Plaintiff”) seeks a permanent injunction requiring a

change in Richemont North America, Inc. (“Van Cleef & Arpels” or “Defendant”) corporate

policies to cause its digital services to become and remain accessible to individuals who are

partially sighted, visually impaired, or totally blind. In support thereof, Mr. Douglass respectfully

asserts as follows:

                                             INTRODUCTION

          1.       Mr. Douglass lives in Pittsburgh, Pennsylvania. He works for an area university as

a Program Administrator, managing all phases of the admission process for a highly competitive

science        training   program,       among   other   things.   See   LinkedIn,   Blair   Douglass,

https://www.linkedin.com/in/blair-douglass-a0700871 (last accessed Apr. 15, 2020). Mr.

Douglass is also a licensed Pennsylvania attorney. He graduated from the University of Pittsburgh

School of Law. During his enrollment at Pitt Law, Mr. Douglass completed a judicial internship

in the United States District Court for the Western District of Pennsylvania. Id.

          2.       Mr. Douglass is blind and has advocated for individuals with visual impairments

his entire life. See Treshea N. Wade, Blindness doesn’t keep teen from success, Trib Total Media,
            Case 2:20-cv-00547-AJS Document 1 Filed 04/15/20 Page 2 of 24




LLC, May 30, 2005, https://archive.triblive.com/news/blindness-doesnt-keep-teen-from-success/

(last accessed Apr. 15, 2020) (“I am not striving necessarily for perfection, but I just want to do

well[.] …Sure I have a disability. But it’s a disability that anyone can readily overcome with a lot

of hard work.”); Zak Koeske, Pitt student aims to rise above stereotype, Pittsburgh Post-Gazette,

July 23, 2009, https://www.post-gazette.com/local/south/2009/07/23/Pitt-student-aims-to-rise-

above-stereotype/stories/200907230364 (last accessed Apr. 15, 2020) (“Blindness can't hold you

back from doing anything you want to do[.] …Blindness is simply a physical condition. You have

to make a few adaptations, but those aren't big enough to affect your ability to do a job competently.

…There are always going to be some people who doubt your ability. ... I have no trouble trying to

prove them wrong.”).

       3.      As a result of his blindness, Mr. Douglass relies on screen reader auxiliary aids,

including JAWS 2020 from Freedom Scientific and VoiceOver with iOS, to access digital

information, like a Microsoft Word document, an email, or a website.

       4.      A screen reader auxiliary aid “translates the visual internet into an auditory

equivalent. At a rapid pace, the software reads the content of a webpage to the user.” Andrews v.

Blick Art Materials, LLC, 286 F.Supp.3d 365, 374 (E.D.N.Y. 2017) (J. Weinstein).

       The screen reading software uses auditory cues to allow a visually impaired user to
       effectively use websites. For example, when using the visual internet, a seeing user
       learns that a link may be “clicked,” which will bring her to another webpage,
       through visual cues, such as a change in the color of the text (often text is turned
       from black to blue). When the sighted user's cursor hovers over the link, it changes
       from an arrow symbol to a hand.

       The screen reading software uses auditory—rather than visual—cues to relay this
       same information. When a sight impaired individual reaches a link that may be
       “clicked on,” the software reads the link to the user, and after reading the text of
       the link says the word “clickable.”…Through a series of auditory cues read aloud
       by the screen reader, the visually impaired user can navigate a website by listening
       and responding with her keyboard.

                                                  2
            Case 2:20-cv-00547-AJS Document 1 Filed 04/15/20 Page 3 of 24




Id.; See also American Foundation for the Blind, Screen Readers, https://www.afb.org/blindness-

and-low-vision/using-technology/assistive-technology-products/screen-readers         (last   accessed

Apr. 15, 2020) (discussing how screen readers work).

       5.       Van Cleef & Arpels is retailer that sells jewelry, watches, and other accessories

direct to consumers. Unlike retailers 30-years ago, Van Cleef & Arpels does not operate a brick-

and-mortar retail storefront which Mr. Douglass, who resides in Pittsburgh, may visit in person. If

Mr. Douglass wants to purchase products from Van Cleef & Arpels directly, he must do so online.

       6.       In order to research and purchase the products that Van Cleef & Arpels sells,

consumers      may      visit   Van    Cleef      &    Arpels’    online    store,        located   at

https://www.vancleefarpels.com/us/en.html (the “Digital Platform”), which Digital Platform Van

Cleef & Arpels owns, operates, or controls.

       7.       Van Cleef & Arpels is responsible for the policies, practices, and procedures

concerning the Digital Platform’s development and maintenance.

       8.       Unfortunately, Van Cleef & Arpels denies approximately 8.1 million Americans

who have difficulty seeing access to the Digital Platform’s goods, content, and services because

the Digital Platform is incompatible with the screen reader programs these Americans use to

navigate an increasingly ecommerce world. See Press Release, United States Census Bureau,

Nearly 1 in 5 People Have a Disability in the U.S., Census Bureau Reports, Report Released to

Coincide       with      22nd    Anniversary      of     the      ADA      (Jul.      25,       2012),

https://www.census.gov/newsroom/releases/archives/miscellaneous/cb12-134.html (last accessed

Apr. 15, 2020) (“About 8.1 million people had difficulty seeing, including 2.0 million who were

blind or unable to see.”); Emily Heaslip, U.S. Chamber of Commerce, 5 Ways to Optimize Your

E-Commerce            Site      for      Mobile        Shopping         (Jan.        6,         2020),



                                                  3
            Case 2:20-cv-00547-AJS Document 1 Filed 04/15/20 Page 4 of 24




https://www.uschamber.com/co/run/technology/building-mobile-friendly-ecommerce-websites

(“New research by Leanplum found that 95% of consumers will buy at least half of their gifts

online.”) (last accessed Apr. 15, 2020).

       9.      Mr. Douglass brings this civil rights action against Van Cleef & Arpels to enforce

Title III, which requires, among other things, that a public accommodation (1) not deny persons

with disabilities the benefits of its services, facilities, privileges and advantages; (2) provide such

persons with benefits that are equal to those provided to nondisabled persons; (3) provide auxiliary

aids and services—including electronic services for use with a computer screen reading auxiliary

aid—where necessary to ensure effective communication with individuals with a visual disability,

and to ensure that such persons are not excluded, denied services, segregated or otherwise treated

differently than sighted individuals; and (4) utilize administrative methods, practices, and policies

that provide persons with disabilities equal access to online content.

       10.     By failing to make its Digital Platform, a service of a public accommodation subject

to Title III, available in a manner compatible with screen reader programs, Van Cleef & Arpels

deprives individuals who are partially sighted, visually impaired or totally blind the benefits of the

goods, content, and services of its online store—all benefits it affords nondisabled individuals—

thereby increasing the sense of isolation and stigma among these Americans that Title III was

meant to redress.

       11.     Because Van Cleef & Arpels’ Digital Platform is not and has never been accessible,

and because upon information and belief Van Cleef & Arpels does not have, and has never had,

an adequate corporate policy that is reasonably calculated to cause its Digital Platform to become

and remain accessible, Mr. Douglass invokes 42 U.S.C. § 12188(a)(2) and seeks a permanent

injunction requiring that:



                                                  4
         Case 2:20-cv-00547-AJS Document 1 Filed 04/15/20 Page 5 of 24




                                                                           Defendant’s Deadline
Compl. ¶                        Relief Requested                            to notify Plaintiff’s
                                                                           counsel of completion

           Defendant retain a qualified consultant acceptable to
           Plaintiff (“Approved Accessibility Consultant”) who
           shall assist it in improving the accessibility of its Digital
                                                                            30-days of Court’s
 11(a)     Platform, including all third-party content and plug-ins,
                                                                                  Order
           so the goods and services on the Digital Platform may be
           equally accessed and enjoyed by individuals with vision
           related disabilities.

           Defendant work with the Approved Accessibility
                                                                      180-days of Court’s
           Consultant to ensure that all employees involved in
                                                                     Order and every 180-
 11(b)     digital development be given accessibility training on a
                                                                    days thereafter until the
           biennial basis, including onsite training to create
                                                                    Court orders otherwise
           accessible content at the design and development stages.

           Defendant work with the Approved Accessibility
           Consultant to perform an automated accessibility audit on   90-days of Court’s
           at least a quarterly basis to evaluate whether Defendant’s  Order and every 90-
 11(c)
           Digital Platform may be equally accessed and enjoyed by days thereafter until the
           individuals with vision related disabilities on an ongoing Court orders otherwise
           basis.

           Defendant work with the Approved Accessibility
           Consultant to perform end-user accessibility/usability
           testing on at least a quarterly basis with said testing to be
                                                                          90-days of the Court’s
           performed by humans who are blind or have low vision,
                                                                           Order and every 90-
 11(d)     or who have training and experience in the manner in
                                                                         days thereafter until the
           which persons who are blind use a screen reader to
                                                                         Court orders otherwise
           navigate, browse, and conduct business online, in
           addition to the testing that is performed using semi-
           automated tools.

                                                                            60-days of receiving
           Defendant incorporate all of the Approved Accessibility
                                                                           recommendations until
 11(e)     Consultant’s recommendations within sixty (60) days of
                                                                              the Court orders
           receiving the recommendations.
                                                                                 otherwise

           Defendant work with the Approved Accessibility
           Consultant to create an Accessibility Policy that will be
                                                                           60-days of the Court’s
 11(f)     posted on its Digital Platform, along with an e-mail
                                                                                   Order
           address, instant messenger, and toll-free phone number to
           report accessibility-related problems.



                                                5
        Case 2:20-cv-00547-AJS Document 1 Filed 04/15/20 Page 6 of 24




          Defendant directly link to the Accessibility Policy from
                                                                       60-days of the Court’s
11(g)     the header of each homepage and the footer on every
                                                                               Order
          other page of the Digital Platform.

          Defendant accompany the Accessibility Policy with an
          accessible means of submitting accessibility questions
                                                                       60-days of the Court’s
11(h)     and problems, including an accessible form to submit
                                                                               Order
          feedback or an email address to contact representatives
          knowledgeable about the Accessibility Policy.

          Defendant provide a copy of the Accessibility Policy to
          all digital content personnel, contractors responsible for   60-days of the Court’s
11(i)
          digital content, and Client Service Operations call center           Order
          agents (“CSO Personnel”) for the Digital Platform.

          Defendant train no fewer than three of its CSO Personnel
          to escalate calls from users with disabilities who
          encounter difficulties using the Digital Platform.
          Defendant shall have trained no fewer than three of its
          CSO personnel to timely assist such users with
                                                                        180-days of Court’s
11(j)     disabilities within CSO published hours of operation.
                                                                              Order
          Defendant shall establish procedures for promptly
          directing requests for assistance to such personnel
          including notifying the public that customer assistance is
          available to users with disabilities and describing the
          process to obtain that assistance.

          Defendant modify existing bug fix policies, practices,
          and procedures to include the elimination of bugs that        180-days of Court’s
11(k)
          cause the Digital Platform to be inaccessible to users of           Order
          screen reader technology.




                                             6
           Case 2:20-cv-00547-AJS Document 1 Filed 04/15/20 Page 7 of 24




             For a period up to two (2) years after the Approved
             Accessibility Consultant validates the Digital Platform is
             free of accessibility errors/violations, Defendant shall
             provide Plaintiff’s Counsel with Quarterly Reports on the
             progress it is making toward implementing the various
             provisions of this Agreement, including Defendant’s
             effort to create and implement an Accessibility Policy,
                                                                             Until the Court orders
   11(l)     testing procedures, the training of its employees involved
                                                                                    otherwise
             in website or mobile application accessibility, and
             information regarding Defendant’s continued evaluation
             of its provision of an accessible online store. Defendant
             shall also report on and provide a summary of formal
             grievances it receives regarding the accessibility of its
             online store, and shall provide a summary of its responses
             to such grievances to Plaintiff’s Counsel.

             Counsel for Plaintiff and Counsel for Defendant will hold
             regularly scheduled telephonic meetings within 30 days
             of the submission of Quarterly Reports in order to discuss
             ongoing progress towards the implementation of proper
             accessibility policies and practices. To this end, Plaintiff,   Until the Court orders
   11(m)
             through his counsel and its experts, shall be entitled to              otherwise
             consult with the Approved Accessibility Consultant at
             their discretion, and to review any written material,
             including but not limited to any recommendations the
             Approved Accessibility Consultant provides Defendant.

       12.     Web-based technologies have features and content that are modified on a daily, and

in some instances an hourly, basis, and a one time “fix” to an inaccessible website or mobile

application will not cause the website or mobile application to remain accessible without a

corresponding change in corporate policies related to those web-based technologies. Jonathan

Lazur et al., Ensuring Digital Accessibility Through Process and Policy 140 (2015). As one leading

commentator notes:

       The most significant problem is maintaining the accessibility of a large commercial
       site. Without policies, procedures and metrics—such as testing a release for
       accessibility before posting to the website and training in accessible design (so that
       accessibility is part of the design process the way, say, cybersecurity is)—the site’s
       status as accessible will be temporary at best.


                                                  7
            Case 2:20-cv-00547-AJS Document 1 Filed 04/15/20 Page 8 of 24




Fighting for Accessible Digital Platform under the ADA: Daniel Goldstein, Brown Goldstein Levy,

Baltimore, Bloomberg BNA, Jan. 13, 2016, ISSN 1098-5190 (reproduced with permission from

Electronic     Commerce       &     Law      Report,     21    ECLR,       2    (Jan.    13,       2016),

https://www.browngold.com/wbcntntprd1/wp-content/uploads/BNA-Fighting-for-Accessible-

Digital Platformss-Under-ADA.pdf) (last accessed Apr. 15, 2020).

        13.    To evaluate whether Van Cleef & Arpels’ Digital Platform has been rendered

accessible, and whether corporate policies related to web-based technologies have been changed

in a meaningful manner that will cause it to remain accessible, the Digital Platform must be

reviewed on a periodic basis using both automated accessibility screening tools and end user

testing by disabled individuals:

        [I]f you have planned to redesign or add a certain segment to your site, then make
        it accessible from the start. It’s far cheaper to plan for an elevator than to decide to
        add one once your 30-story building is complete. Or if you are re-branding, consider
        using templates that will ensure accessibility. Make sure you have policies,
        procedures and metrics in place so that you know if you are maintaining
        accessibility and can identify why, if you are not. Most of all, consult disabled
        consumers or a consumer organization before deciding what you are going to do,
        and have consumers actually test the changes.

        Something you imagine you may need to do, you may not need to do at all or may
        be able to do much cheaper. Something you hadn’t thought to do may be critical to
        accessibility. And, of course, if you work with the disability community, they will
        spread the word that this is no longer a site to be avoided, but to be used.

Id. at 3.

                                   JURISDICTION AND VENUE

        14.    The claims alleged arise under Title III such that this Court’s jurisdiction is invoked

pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12188.

        15.    Van Cleef & Arpels attempts to, and indeed does, participate in the

Commonwealth’s economic life by offering and providing products and services over the Internet

                                                   8
          Case 2:20-cv-00547-AJS Document 1 Filed 04/15/20 Page 9 of 24




to Pennsylvania residents, including Mr. Douglass. Unlike, for example, a brewery that cannot sell

and ship beer to consumers in certain states, Van Cleef & Arpels purposefully avails itself of the

benefits and advantages of operating an interactive, online business open 24-hours a day, 7-days a

week, 365-days a year to Pennsylvania residents. See Gniewkowski v. Lettuce Entertain You

Enterprises, Case No. 2:16-cv-1898-AJS, Order, ECF 123 (W.D. Pa Apr. 25, 2017) clarified by

Order of Court, ECF 169 (W.D. Pa. June 22, 2017) (Judge Schwab) (citing Zippo Mfg. Co. v. Zippo

Dot Com, Inc., 952 F.Supp. 1119 (W.D. Pa. 1997) (exercising specific personal jurisdiction over

forum plaintiff’s website accessibility claims against out-of-forum hotel operator); Law School

Admission Council, Inc. v. Tatro, 153 F.Supp.3d 714, 720-21 (E.D. Pa. 2015) (exercising personal

jurisdiction over out-of-forum website operator); Access Now Inc. v. Otter Products, LLC, 280

F.Supp.3d 287 (D. Mass. 2017) (exercising personal jurisdiction over forum plaintiff’s website

accessibility claims against out-of-forum website operator); Access Now, Inc. v. Sportswear, Inc.,

298 F.Supp.3d 296 (D. Mass. 2018) (same). These online sales contracts between Van Cleef &

Arpels and Pennsylvania residents involve, and indeed require, Van Cleef & Arpels’ knowing and

repeated transmission of computer files over the Internet.

       16.     As described in additional detail below, Mr. Douglass was injured when he

attempted to access Van Cleef & Arpels’ Digital Platform from Pittsburgh, Pennsylvania but

encountered barriers that denied him full and equal access to Van Cleef & Arpels’ online goods,

content, and services.

       17.     Venue in this District is proper under 28 U.S.C. § 1391(b)(2) because this is the

judicial district in which a substantial part of the acts and omissions giving rise to Mr. Douglass’s

claims occurred.




                                                 9
         Case 2:20-cv-00547-AJS Document 1 Filed 04/15/20 Page 10 of 24




                                            PARTIES

       18.     Mr. Douglass is a natural person over the age of 18. He resides in and is a citizen

of Pittsburgh, Pennsylvania, located in Allegheny County.

       19.     Mr. Douglass is and, at all times relevant hereto, has been legally blind and is

therefore a member of a protected class under the ADA, 42 U.S.C. § 12102(2), and the regulations

implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

       20.     Defendant Richemont North America, Inc. is a Delaware corporation with a

principal place of business at 645 Fifth Ave., 5th Fl., New York, NY 10022.

       21.     Based on the information available to Mr. Douglass, Van Cleef & Arpels has the

resources to make its online store accessible to screen reader users: Van Cleef & Arpels sells and

ships its products throughout the entire United States, including Pennsylvania, and internationally,

and nearly 1 million people follow Van Cleef & Arpels on Facebook, including from Pennsylvania.

                          FACTS APPLICABLE TO ALL CLAIMS

       22.     While the increasing pervasiveness of digital information presents an

unprecedented opportunity to increase access to goods, content, and services for people with

perceptual or motor disabilities, website and app developers often implement digital technologies

without regard to whether those technologies can be accessed by individuals with disabilities. This

is notwithstanding the fact that accessible technology is both readily available and cost effective.

                                    HARM TO PLAINTIFF
       23.     Mr. Douglass attempted to access the Digital Platform from Pittsburgh,

Pennsylvania. Unfortunately, because of Van Cleef & Arpels’ failure to build its Digital Platform

in a manner that is compatible with screen reader auxiliary aids, including VoiceOver with iOS,

Mr. Douglass is unable to understand, and thus is denied the benefit of, much of the content and

services he wishes to access.

                                                 10
         Case 2:20-cv-00547-AJS Document 1 Filed 04/15/20 Page 11 of 24




       24.     “VoiceOver is a gesture-based screen reader that lets

you enjoy using iPhone even if you don’t see the screen. With

VoiceOver enabled, just triple-click the Home button (or the side

button on iPhone X or later) to access it wherever you are in iOS.

Hear a description of everything happening on your screen, from

battery level to who’s calling to which app your finger is on. You

can also adjust the speaking rate and pitch to suit you. …You can

control VoiceOver using a simple set of gestures. Touch or drag your

finger around the screen and VoiceOver tells you what’s there. Tap

a button to hear a description, then double-tap to select. Or flick left

and right to move from one element to the next. When you interact with an element, a black

rectangle appears around it so sighted users can follow along. When you prefer privacy, you can

activate a screen curtain to turn off the display completely, but still hear all that VoiceOver has to

say. And now with iOS 13, you can choose from a wide range of gestures and assign those you’re

most comfortable with to the commands you use most.” See Apple, Accessibility,

https://www.apple.com/accessibility/iphone/vision/ (last accessed Apr. 15, 2020).




                                                  11
         Case 2:20-cv-00547-AJS Document 1 Filed 04/15/20 Page 12 of 24




       25.     Below is an example of one online store’s use of sufficiently descriptive alternative

text to describe its products to screen reader users. See Custom Ink, Homepage,

https://www.customink.com/ (last accessed Mar. 28, 2019). The image on the left illustrates what

shoppers perceive visually when browsing Custom Ink’s online store with an iPhone. To the right,

is an image with alternative text highlighted in green. Although invisible to the eye, screen readers

read this highlighted text aloud in order to describe the image to shoppers who cannot perceive

content visually. Without this detailed alternative text, screen reader users cannot determine what

goods and services are available for purchase; they cannot shop online independently.




       26.     Unfortunately, as a result of visiting Van Cleef & Arpels’ Digital Platform, and

from investigations performed on his behalf, Mr. Douglass found the Digital Platform to be

unusable due to various barriers that deny him full and equal access to the goods and services that

Van Cleef & Arpels offers. For example:




                                                 12
             Case 2:20-cv-00547-AJS Document 1 Filed 04/15/20 Page 13 of 24




        a.       The Digital Platform prevents screen reader users

from accessing some primary content. For example, when

shoppers visit the Digital Platform, Van Cleef & Arpels displays

a pop-up window advising them of possible shipping delays.

Shoppers who perceive content visually can base their purchasing

decisions on this information. Unfortunately, Van Cleef & Arpels

does not alert screen readers of this pop-up window. Instead,

screen readers remain focused on the content of the Digital

Platform’s underlying page, making the pop-up invisible to

screen reader users. As a result, it is impossible for Mr. Douglass

to perceive this important shipping information independently.

        b.       Van Cleef & Arpels’ online store allows shoppers

to sort the many products that it sells. The Digital Platform

displays these options in a dropdown window. Shoppers who

perceive content visually can click various buttons in the

dropdown window to expedite and improve their online shopping

experience, sorting Van Cleef & Arpels’ products by Last

novelties, Price: low to high, and Price: high to low.

Unfortunately, Van Cleef & Arpels does not alert screen readers

to this dropdown window. Instead, screen readers remain focused

on the unrelated elements in the Digital Platform’s underlying

page. This barrier makes it unlikely that Mr. Douglass will be able use this navigational tool to

assist in his online research.



                                                13
            Case 2:20-cv-00547-AJS Document 1 Filed 04/15/20 Page 14 of 24




       c.       The Digital Platform uses visual cues as the only

means of conveying information, indicating an action, prompting

a response, or distinguishing a visual element. Providing

information conveyed visually through an audio means is

necessary to ensure that shoppers who cannot see can still

perceive the information displayed. For example, Van Cleef &

Arpels dims the text color of sizes in which a particular product

is unavailable. Shoppers who perceive content visually will see

this visual cue and infer that the product they’re researching is

unavailable in the corresponding size. Unfortunately, Van Cleef

& Arpels fails to include alternative text to also identify which sizes are unavailable, making it

impossible for Mr. Douglass to discover which sizes are out-of-stock while using his screen reader.

       d.       The Digital Platform fails to describe the purpose

of links and buttons sufficiently. As a result, screen reader users

have difficulty understanding what information is contained on

pages and how that information is organized. When link and

button labels are clear and descriptive, screen reader users can

find information they seek more easily and they can understand

the relationships between different pieces of content. For

example, the social media links on Van Cleef & Arpels’ Digital

Platform lack alternative text describing their purpose. Shoppers

who perceive content visually will likely recognize the Facebook,

Twitter, Instagram, YouTube, Pinterest, and LinkedIn icons in the Digital Platform’s footer, and



                                                 14
            Case 2:20-cv-00547-AJS Document 1 Filed 04/15/20 Page 15 of 24




understand that by clicking these icons, Van Cleef & Arpels will redirect them to its different

social media communities. Unfortunately, these links are not labeled with sufficiently descriptive

alternative text. As a result, when screen readers hover over the Facebook icon, for example, Van

Cleef & Arpels announces, “Van Cleef & Arpels,” only. Because this audio cue is meaningless

without additional context, screen reader users, like Mr. Douglass, are likely to skip over the icon

without discovering Van Cleef & Arpels’ online community and the hundreds of thousands of

members in it. This access barrier contributes to the very sense of isolation and stigma the ADA

was intended to eliminate.

       e.       Links and buttons on the Digital Platform do not

describe their purpose. As a result, shoppers who have a visual

impairment cannot determine whether they want to follow a

particular link, making navigation an exercise of trial and error.

For example, shoppers who perceive content visually will likely

recognize the Heart icon throughout Digital Platform and

understand that by clicking it, Van Cleef & Arpels will add the

item beside the icon to a list of the shopper’s favorite products.

Unfortunately, this icon is not labeled with sufficiently

descriptive alternative text. As a result, when screen reader users

hover over it, their screen reader reads, “image,” only. Because this alternative text is meaningless,

Mr. Douglass is less likely to take advantage of this helpful research tool.




                                                 15
            Case 2:20-cv-00547-AJS Document 1 Filed 04/15/20 Page 16 of 24




        27.     These barriers, and others, deny Mr. Douglass full and equal access to all of the

services the Digital Platform offers, and now deter him from attempting to use the Digital Platform.

Still, Mr. Douglass would like to, and intends to, attempt to access the Digital Platform in the

future to research the goods and services Van Cleef & Arpels offers or to test the Digital Platform

for compliance with the ADA. See Heinzl v. Cracker Barrel Old Country Stores, Inc., 2:14-cv-

1455, 2016 WL 2347367, at *21 (W.D. Pa. Jan. 27, 2016), report and recommendation adopted

as modified sub nom. Heinzl v. Cracker Barrel Old Country Store, Inc., 2:14-CV-1455, 2016 WL

1761963 (W.D. Pa. Apr. 29, 2016) (“[T]he weight of authority is to permit standing to a plaintiff

who acts as a tester.”).

        28.     If the Digital Platform were accessible, i.e. if Van Cleef & Arpels removed the

access barriers and implemented the practices described above, Mr. Douglass could independently

research and purchase Van Cleef & Arpels’ products and access its other online content and

services.

        29.     Though Van Cleef & Arpels may have centralized policies regarding the

maintenance and operation of its Digital Platform, Van Cleef & Arpels has never had a plan or

policy that is reasonably calculated to make its Digital Platform fully accessible to, and

independently usable by, individuals with vision related disabilities. As a result, the complained

of access barriers are permanent in nature and likely to persist.

        30.     The law requires that Van Cleef & Arpels reasonably accommodate Mr. Douglass’s

disability by removing these existing access barriers. Removal of the barriers identified above is

readily achievable and may be carried out without much difficulty or expense.




                                                 16
         Case 2:20-cv-00547-AJS Document 1 Filed 04/15/20 Page 17 of 24




       31.     Mr. Douglass has been, and in the absence of an injunction will continue to be,

injured by Van Cleef & Arpels’ failure to provide its online content and services in a manner that

is compatible with screen reader technology.

   DEFENDANT’S KNOWLEDGE OF ONLINE ACCESSIBILITY REQUIREMENTS
       32.     Van Cleef & Arpels has long known that screen reader technology is necessary for

individuals with visual disabilities to access its online content and services, and that it is legally

responsible for providing the same in a manner that is compatible with these auxiliary aids.

       33.     In a September 25, 2018 letter to U.S. House of Representative Ted Budd, U.S.

Department of Justice Assistant Attorney General Stephen E. Boyd confirmed that public

accommodations must make the websites they own, operate, or control equally accessible to

individuals with disabilities. Assistant Attorney General Boyd’s letter provides:

       The Department [of Justice] first articulated its interpretation that the ADA applies
       to public accommodations’ websites over 20 years ago. This interpretation is
       consistent with the ADA’s title III requirement that the goods, services, privileges,
       or activities provided by places of public accommodation be equally accessible to
       people with disabilities.

See Letter from Assistant Attorney General Stephen E. Boyd, U.S. Department of Justice, to

Congressman      Ted     Budd,     U.S.    House      of   Representatives    (Sept.    25,    2018),

https://www.adatitleiii.com/wp-content/uploads/sites/121/2018/10/DOJ-letter-to-congress.pdf

(last accessed Apr. 15, 2020); see also Brief of the United States as Amicus Curiae in Support of

Appellant, Hooks v. Okbridge, Inc., Case No. 99-50891 (5th Cir. June 30, 2000),

https://www.justice.gov/sites/default/files/crt/legacy/2010/12/14/hooks.pdf (last accessed Apr. 15,

2020) (“A COMMERCIAL BUSINESS PROVIDING SERVICES SOLELY OVER THE

INTERNET IS SUBJECT TO THE ADA'S PROHIBITION AGAINST DISCRIMINATION ON

THE BASIS OF DISABILITY.”) (emphasis in original).


                                                 17
          Case 2:20-cv-00547-AJS Document 1 Filed 04/15/20 Page 18 of 24




        34.     More recently, the United States Supreme Court declined to review a Ninth Circuit

decision holding that (1) Title III of the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.

(“Title III”) covers websites and mobile applications (2) the imposition of liability on businesses

for not having an accessible website and mobile application does not violate the due process rights

of public accommodations. See Robles v. Domino's Pizza, LLC, 913 F.3d 898 (9th Cir. 2019) cert.

denied 589 U.S. ___ (U.S. Oct. 7, 2019) (No. 18-1539).

         THE PARTIES HAVE NO ADMINISTRATIVE REMEDIES TO PURSUE

        35.     There is no DOJ administrative proceeding that could provide Mr. Douglass with

Title III injunctive relief.

        36.     While DOJ has rulemaking authority and can bring enforcement actions in court,

Congress has not authorized it to provide an adjudicative administrative process to provide Mr.

Douglass with relief.

        37.     Mr. Douglass asserts violations of existing and longstanding statutory and

regulatory requirements to provide auxiliary aids or services necessary to ensure effective

communication, and courts routinely decide these types of effective communication matters.

        38.     Resolution of Mr. Douglass’s claims does not require the Court to unravel intricate,

technical facts, but rather involves consideration of facts within the conventional competence of

the courts, e.g. (a) whether Van Cleef & Arpels offers content and services on its Digital Platform,

and (b) whether Mr. Douglass can access the content and services fully and equally.

                                  SUBSTANTIVE VIOLATION

                           Title III of the ADA, 42 U.S.C. § 12181 et seq.

        39.     The assertions contained in the previous paragraphs are incorporated by reference.




                                                 18
         Case 2:20-cv-00547-AJS Document 1 Filed 04/15/20 Page 19 of 24




       40.     Van Cleef & Arpels’ Digital Platform is a service of a place of public

accommodation within the definition of Title III of the ADA, 42 U.S.C. § 12181(7). See Clark v.

McCormick & Company, Inc., Case No. 1:19-cv-00301-AJS, Text Order, ECF 99 (W.D. Pa. Jan.

16, 2020) (Judge Schwab); West v. DocuSign, Inc., 2019 WL 3843054 (W.D. Pa. Aug. 15, 2019)

(J. Schwab) (“Plaintiff’s allegations support a theory that she was rendered unable to access

property (i.e., the website) owned, operated, and controlled by Defendant. The legal argument

raised by Defendant is, therefore, not supported by the Third Circuit authority which it cites, and

runs contrary to decisions reached (and published) by this Court in substantially similar if not

identical cases[.]”); Gniewkowski v. Lettuce Entertain You Enterprises, Inc., 251 F. Supp. 3d 908,

916–18 (W.D. Pa. 2017) (J. Schwab); Suchenko v. ECCO USA, Inc., 2018 WL 3660117, No. 18-

cv-0562-AJS (W.D. Pa. Aug. 2, 2018) (J. Schwab); and Suchenko v. ECCO USA, Inc., 2018 WL

3933514, No. 18-cv-0562-AJS (W.D. Pa. Aug. 16, 2018) (J. Schwab).

       41.     In the broadest terms, the ADA prohibits discrimination on the basis of a disability

in the full and equal enjoyment of goods and services of any place of public accommodation. 42

U.S.C. § 12182(a). Thus, to the extent Van Cleef & Arpels does not provide Mr. Douglass with

full and equal access to its Digital Platform, it has violated the ADA.

       42.     In more specific terms, Title III of the ADA imposes statutory and regulatory

requirements to ensure persons with disabilities are not excluded, denied services, segregated or

otherwise treated differently than other individuals as a result of the absence of auxiliary aids and

services. 42 U.S.C. § 12182(b)(2)(A); 28 C.F.R. §§ 36.303(a), (c). Under these provisions, public

accommodations must furnish appropriate auxiliary aids and services that comply with their

effective communication obligations. Id.




                                                 19
          Case 2:20-cv-00547-AJS Document 1 Filed 04/15/20 Page 20 of 24




        43.     Auxiliary aids and services are necessary when their absence effectively excludes

an individual from participating in or benefiting from a service, or fails to provide a like experience

to the disabled person.

        44.     Auxiliary aids and services include, but are not limited to, audio recordings, screen

reader software, magnification software, optical readers, secondary auditory programs, large print

materials, accessible electronic and information technology, other effective methods of making

visually delivered materials available to individuals who are blind or have low vision, and other

similar services and actions. 28 C.F.R. §§ 36.303(b)(2), (4).

        45.     In order to be effective, auxiliary aids and services must be provided in accessible

formats, in a timely manner, and in such a way as to protect the privacy and independence of the

individual with a disability. 28 C.F.R. §§ 36.303(c)(1)(ii). To this end, the Ninth Circuit has

explained, “assistive technology is not frozen in time: as technology advances, [ ] accommodations

should advance as well.” Enyart v. Nat'l Conference of Bar Examiners, Inc., 630 F.3d 1153, 1163

(9th Cir. 2011).

        46.     By failing to provide its Digital Platform’s content and services in a manner that is

compatible with auxiliary aids, Van Cleef & Arpels has engaged, directly, or through contractual,

licensing, or other arrangements, in illegal disability discrimination, as defined by Title III,

including without limitation:

                (a)       denying individuals with visual disabilities opportunities to participate in

and benefit from the goods, content, and services available on its Digital Platform;

                (b)       affording individuals with visual disabilities access to its Digital Platform

that is not equal to, or effective as, that afforded others;




                                                   20
         Case 2:20-cv-00547-AJS Document 1 Filed 04/15/20 Page 21 of 24




               (c)     utilizing methods of administration that (i) have the effect of discriminating

on the basis of disability; or (ii) perpetuate the discrimination of others who are subject to common

administrative control;

               (d)     denying individuals with visual disabilities effective communication,

thereby excluding or otherwise treating them differently than others; and/or

               (e)     failing to make reasonable modifications in policies, practices, or

procedures where necessary to afford its services, privileges, advantages, or accommodations to

individuals with visual disabilities.

       47.     Van Cleef & Arpels has violated Title III by, without limitation, failing to make its

Digital Platform’s services accessible by screen reader programs, thereby denying individuals who

are partially sighted, visually impaired, or totally blind the benefits of the Digital Platform,

providing them with benefits that are not equal to those it provides others, and denying them

effective communication.

       48.     Van Cleef & Arpels has further violated Title III by, without limitation, utilizing

administrative methods, practices, and policies that allow its Digital Platform to be made available

without consideration of consumers who can only access the company’s online goods, content,

and services with screen reader programs.

       49.     Making its online goods, content, and services compatible with screen readers does

not change the content of the Digital Platform nor result in making the Digital Platform different,

but enables individuals with visual disabilities to access the online store Van Cleef & Arpels

already provides.




                                                 21
          Case 2:20-cv-00547-AJS Document 1 Filed 04/15/20 Page 22 of 24




        50.     Van Cleef & Arpels’ ongoing violations of Title III have caused, and in the absence

of an injunction will continue to cause, harm to Mr. Douglass and other individuals with visual

disabilities.

        51.     Mr. Douglass’s claims are warranted by existing law or by non-frivolous argument

for extending, modifying, reversing existing law, or for establishing new law.

        52.     Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

and incorporated therein, Mr. Douglass requests relief as set forth below.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for:

        (A)     A Declaratory Judgment that at the commencement of this action Defendant was in

violation of the specific requirements of Title III of the ADA described above, and the relevant

implementing regulations of the ADA, in that Defendant took no action that was reasonably

calculated to ensure that its Digital Platform is fully accessible to, and independently usable by,

individuals with visual disabilities;

        (B)     A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §

36.504(a) which directs Defendant to take all steps necessary to bring its Digital Platform into full

compliance with the requirements set forth in the ADA, and its implementing regulations, so that

its Digital Platform is fully accessible to, and independently usable by, blind individuals, and

which further directs that the Court shall retain jurisdiction for a period to be determined to ensure

that Defendant has adopted and is following an institutional policy that will in fact cause it to

remain fully in compliance with the law—the specific injunctive relief requested by Plaintiff is

described more fully in paragraph 11 above.




                                                 22
           Case 2:20-cv-00547-AJS Document 1 Filed 04/15/20 Page 23 of 24




          (C)      Payment of actual, statutory, nominal, and other damages, as the Court deems

proper;

          (D)      Payment of costs of suit;

          (E)      Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR

§ 36.505, including costs of monitoring Defendant’s compliance with the judgment. See People

Against Police Violence v. City of Pittsburgh, 520 F.3d 226, 235 (3d Cir. 2008) (“This Court, like

other Courts of Appeals, allows fees to be awarded for monitoring and enforcing Court orders and

judgments.”); Gniewkowski v. Lettuce Entertain You Enterprises, Inc., Case No. 2:16-cv-01898-

AJS (W.D. Pa. Jan. 11, 2018) (ECF 191); Access Now, Inc. v. Lax World, LLC, No. 1:17-cv-10976-

DJC (D. Mass. Apr. 17, 2018) (ECF 11); Amended Order Granting In Part Plaintiffs’ Motion For

Attorneys’ Fees And Costs; Denying Administrative Motion To Seal, National Federation of the

Blind of California v. Uber Technologies, Inc., Case No 14-cv-04086-NC (N.D. Cal. Nov. 8,

2019),          https://rbgg.com/wp-content/uploads/NFB-v-Uber-Amended-Order-Granting-In-Part-

Pltfs-Motion-for-Attys-Fees-and-Costs-11-08-19.pdf (last accessed Apr. 15, 2020) (finding

plaintiffs "are entitled to reasonable attorneys' fees incurred in connection with monitoring

[defendant's] compliance with the Settlement" of a Title III ADA case);

          (F)      Whatever other relief the Court deems just, equitable and appropriate; and

          (G)      An Order retaining jurisdiction over this case until Defendant has complied with

the Court’s Orders.

                                                        Respectfully Submitted,


 Dated: April 15, 2020                               /s/ Kevin W. Tucker
                                                     Kevin W. Tucker (He/Him/His)
                                                     Pa. No. 312144
                                                     Kevin J. Abramowicz
                                                     Pa. No. 320659

                                                   23
Case 2:20-cv-00547-AJS Document 1 Filed 04/15/20 Page 24 of 24




                               EAST END TRIAL GROUP LLC
                               186 42nd St., P.O. Box 40127
                               Pittsburgh, PA 15201
                               Tel. (412) 877-5220
                               ktucker@eastendtrialgroup.com
                               kabramowicz@eastendtrialgroup.com




                              24
